      Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 1 of 14




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
V.                                              §     Criminal No. 4:20-cr-00455
                                                §
ZHENGDONG CHENG                                 §


 UNITED STATES’ RESPONSE TO DEFENDANT’S REPLY TO UNITED
         STATES’ RESPONSE TO DEFENDANT’S MOTION
                       TO SUPPRESS

          The United States of America, by and through Jennifer Lowery, Acting United

States Attorney for the Southern District of Texas, and Carolyn Ferko and S. Mark

McIntyre, Assistant United States Attorneys, and Matthew McKenzie, Trial

Attorney, files this response to the Defendant’s Reply to the United States’ Response

to Defendant’s Motion to Suppress, and would show the following:



     I.      Defendant’s Reply To the United States’ Response

          The Defendant submitted a reply to the United States’ response which repeats

arguments made in the initial Motion to Suppress. The Defendant claims the United

States “focuse[d] on arguments Cheng did not make and ignores those Cheng did

make.” (Defendant’s Reply at p. 1). The United States requests that this Court

review the arguments presented as the United States has answered the points made


                                            1
    Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 2 of 14




by the Defendant. The United States submits that the Defendant Cheng waived his

rights and knowingly consented to the search of his electronic devices by voluntarily

providing the Special Agents with the passwords for the devices. However, should

the Court disagree with that position, the United States concedes that clarification

may be required for the issue of the electronic device passwords which will be

discussed herein.



   II.     Irrespective of Consent, the Evidence Found on the Defendant’s
           Electronic Devices Was Lawfully Obtained Pursuant to Valid,
           Executed Search Warrants, Issued by a U.S. Magistrate Judge

         The Defendant asserts the Special Agents’ conduct during the custodial

interrogation renders the Defendant’s consent invalid. (Defendant’s Reply at pp. 3-

5). The Defendant alleges that as a result of the invalid consent, the passwords

provided were “fruit of the poisonous tree.” That assertion is just not the case.

         The Defendant declares that “[w]ithout the passwords, which are part of

Cheng’s statements to be suppress, no copying/imaging and searches

(contemporaneous or subsequent) would have been possible due to device

encryption or other security features.” (Defendant’s Reply at p. 4). This statement

is patently incorrect as courts have held that should valid search warrants be issued,

defendants can be compelled to provide access to electronic devices.




                                          2
    Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 3 of 14




      “[A] warrant is generally required before [searching the contents of an

electronic device], even when [an electronic device] is seized incident to arrest.”

Riley v. California, 573 U.S. 373, 401 (2014) (“Our answer to the question of what

police must do before searching a cell phone seized incident to an arrest is

accordingly simple – get a warrant.”); See also Carpenter v. United States, 138 S.

Ct. 2206 (2018). Once a warrant has been issued, courts may issue decryption orders

so as to access requisite evidence pursuant to Rule 41 of the Federal Rules of

Criminal Procedure and the All Writs Act. See 28 U.S.C. § 1651(a) (“The Supreme

Court and all courts established by Act of Congress may issue all writs necessary or

appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.”); See also United States v. Apple Mac Pro Comp., 949 F.3d 102,

116 n. 5 (3d Cir. 2020).

      “The exclusionary rule, which permits criminal defendants to seek exclusion

(suppression) of evidence obtained through illegal search and seizure” has been

characterized by the Supreme Court as “an extreme sanction that courts should apply

only sparingly.” United States v. Ricks, No. 4:18-CR-00197-MAC-CAN, 2019 U.S.

Dist. LEXIS 59859, *11 (E.D. Tex. 2019) (citing United States v. Leon, 468 U.S.

897, 926 (1984)). Therefore, when a warrant has been obtained, as here, exclusion

of evidence would be a sanction disproportionate to any violations alleged by the

Defendant.


                                         3
    Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 4 of 14




      The Defendant was arrested and detained on August 23, 2020 in the early

evening hours, Central Time. Specifically, once the Special Agents were provided

the passwords by the Defendant, the agents passed them on to the members of the

FBI Regional Computer Forensics Laboratory (“RCFL”) team who, for the two

cellular phones and one iPad, verified the passcodes that were provided by the

Defendant were accurate. Once the passcodes were verified, the RCFL team put the

devices into “airplane” mode. See Exhibit A, p.1. For the Lenovo laptop, the team

was asked to verify if there was any encryption, and if so, was it currently up and

running since the laptop was seized in the “powered-on” state. See Exhibit A, p.2.

There was no encryption. That was all that was done to the above referenced devices

until the search warrants were approved on the 27th and 28th.

      As previously stated in the United States’ response, separate search warrants

were authorized for each electronic device confiscated from the Defendant at the

time of his arrest. On August 27th and 28th, approximately four days after the lawful

arrest of the Defendant and seizure of the electronic devices, search warrants were

issued for each of the individual items and devices: a Black Swiss Gear Backpack,

a Black Samsonite Soft Sided Roller Bag and a Teal Samsonite Hard Sided Roller

Bag, one Huawei Smart Phone (IMEI1: 865594046461105), one Samsung Smart

Phone (IMEI: 359301100386605), one Apple iPad (S/N: F9FTG5BPHLFC), one

Lenovo ThinkPad (S/N: PK0M1E313/08), one Western Digital Hard Drive


                                         4
     Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 5 of 14




(S/N:Unreadable), and one Western Digital Hard Drive (S/N: WXQ1A87HLVC6)).

The warrants were authorized by United States Magistrate Andrew M. Edison on

August 27th and 28th, 20201.                 The Search Warrants did not request

passwords/biometrics since they were already provided by the Defendant and the

devices were in “airplane” mode. No “search” was done on any of the devices, other

then for the specific encryption on the laptop, until the warrants were authorized, so

no “fruit” was gained until the warrants were executed. See Exhibit A. The

Defendant’s argument seems to allude to the notion that he cannot “be

compelled…to be a witness against himself” and that the disclosure of his

passwords, pursuant to the warrants, would violate his constitutional rights. U.S.

CONST. Amend. V. This argument cannot survive as the Supreme Court has already

weighed in and negated the Defendant’s position.

       In Fisher v. United States, the Supreme Court established a framework for the

compulsion of acts that lead to governmental knowledge of nontestimonial

information. Fisher v. United States, 425 U.S. 391 (1976); See Orin Kerr, Compelled

Decryption and the Privilege Against Self-Incrimination, TEX. L. REV. 97(4), 767

(2019). In Fisher, the Court was asked to answer whether the production of tax

documents was testimonial. Ultimately, the Court held that forced production did


1
  So the Court is clear, no passwords or any type of information was provided by the Defendant,
as it relates to the two Western Digital Hard drives. The United States’ position is that all
information from those two devices was lawfully seized and searched.

                                               5
    Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 6 of 14




not violate the Fifth Amendment and provided guidance on assessing whether a

compelled act is testimonial in nature. To be testimonial, the act must involve “tacit

averments” that have “communicative aspects.” Fisher, 425 U.S. at 410. To

implicate the Fifth Amendment, the compelled act must force a person “to disclose

the contents of his own mind” and “convey [] information to the Government.” Doe

v. United States, 487 U.S. 201, 208-11(1988). Furthermore, the testimony must be

incriminating. See Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 190 (2004).

      The Supreme Court further held that testimonial acts may be compelled when

their testimonial content is already known. Fisher, 425 U.S. at 411. When the

compelled act “adds little or nothing to the sum total of the Government’s

information,” any implied testimony is a “foregone conclusion” which does not

violate the Fifth Amendment. Id.; Kerr, Compelled Decryption and the Privilege

Against Self-Incrimination at 773. “The fact that government action leads to the

acquisition of contents of the [devices] does not raise Fifth Amendment problems,

Fisher explains, because the contents of the [devices] are not themselves

compelled.” Kerr, Compelled Decryption and the Privilege Against Self-

Incrimination at 777, n. 55 (citing Fisher, 425 U.S. at 409-10). “The question is not

of testimony but of surrender.” Fisher, 425 U.S. 411 (citing In re Harris, 221 U.S.

274, 279 (1911)). Here, forcing the Defendant to enter a password so as to access

the contents of an electronic device does not violate the Fifth Amendment as the


                                          6
     Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 7 of 14




only implied assertion from the Defendant is that the Defendant knows the password

to the device. Compelling the password “adds little or nothing to the sum total of the

Government’s information” as the United States is aware that the Defendant knows

the passwords to his own devices. Fisher, 425 U.S. at 411. The Defendant’s

knowledge of his passwords is therefore a foregone conclusion and the compelled

production of those passwords would then allow access to the electronic devices in

question. Despite insight from the Supreme Court, the Defendant’s arguments seem

to equate the act of decrypting a device with the act of collecting and handing over

the files contained within it. Kerr, Compelled Decryption and the Privilege Against

Self-Incrimination at 770. It is clearly not so.

       Further, on May 17, 2021, the United States Supreme Court declined to hear

a case out of New Jersey, Andrews v. New Jersey, U.S. Supreme Court, No. 20-937,

that asked the Justices to weigh whether the 5th Amendment protects individuals

from being forced to disclose their digital device passcodes to law enforcement.2

       Lower courts have used similar logic to force a defendant to produce

electronic passwords. The Third Circuit recently upheld a contempt citation against

a suspect for refusing to produce passwords for electronic devices thought to contain




2
 In State v. Andrews, 243 N.J. 447 (N.J. August 10, 2020), the Supreme Court of New Jersey
held that the Fifth Amendment did not shield the defendant from the compelled disclosure of his
passcodes when the electronic devices were owned or operated by the defendant and in his
possession when seized by the government.

                                               7
    Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 8 of 14




child pornography. Apple Mac Pro Comp., 949 F.3d 102. In that case, after the

defendant refused to produce passwords, federal investigators obtained an All Writs

Act order compelling the passwords. Id. at 105. The Magistrate Judge held that

because the Government possessed the devices and knew of their contents,

“decryption of the devices would not be testimonial for purposes of the Fifth

Amendment[.]” Id. After his Motion to Quash was denied, the defendant further

refused to unlock his electronic devices which led to the district court holding him

in contempt. On appeal, the Third Circuit affirmed the district court’s ruling, stating

“the Decryption Order did not implicate the Fifth Amendment privilege against self-

incrimination because the information that would be conveyed…that he knows the

requisite passwords – was a foregone conclusion.” Id. at 112.

      A similar conclusion was reached by a district court when a defendant

declined to decrypt electronic devices during a federal fraud investigation. United

States v. Fricosu, 841 F. Supp. 2d 1232 (D. Colo. 2012). In Fricosu, the defendant’s

encrypted electronic devices were seized pursuant to a search warrant and the

Government sought a writ to require their decryption so as to produce their contents.

The court granted the Government’s application to compel decryption under the All

Writs Act, holding that the Government had proved, by a preponderance of the

evidence, that the defendant owned the electronic devices or was the sole user of

them. Id. at 1238; See also United States v. Gavegnano, 305 F. App’x 954, 956 (4th


                                          8
    Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 9 of 14




Cir. 2009) (“Any self-incriminating testimony that he may have provided by

revealing the password was already a ‘foregone conclusion’ because the

Government independently proved that [the defendant] was the sole user and

possessor of the computer.”). The court reasoned that “[w]here the existence and

location of the documents are known to the government, no constitutional rights are

touched, because these matters are a foregone conclusion[.]” Id. at 1236 (citing In

re Grand Jury Subpoena (Boucher), No. 2:06-mj-91, 2009 U.S. Dist. LEXIS 13006,

*3 (D. Vt. 2009) (quoting Fisher, 425 U.S. 391)).

      Contrarily, the Eleventh Circuit has held that a defendant could not be

compelled to provide passwords to electronic devices in the event the Government

was unaware of what was to be found on the devices. See United States v. Doe (In

re Subpoena Duces Tecum), 670 F.3d 1335 (11th Cir. 2012). However, even in that

case where the court ruled in favor of the defendant, the court noted that the foregone

conclusion doctrine applies when “the Government can show with reasonable

particularity that, at the time it sought to compel the act of production, it already

knew of the materials[.]” Id. at 1346 (internal quotations omitted). In Doe, the court

found that the government failed to show “that encrypted files exist on the drives,

that [the defendant] has access to those files, or that he is capable of decrypting the

files.” Id. At 1349. The primary difference between Doe and Fricosu is the

Government’s knowledge of what is to be found on the encrypted devices. In Doe,


                                          9
    Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 10 of 14




the Government did not know what was on the computer, so to compel the defendant

to tender the passwords would be to compel him to use “the contents of his own

mind.” Id. at 1345. In Fricosu, the Government already knew what files were on the

computer. See Jody Goodman, Forced Data Decryption: Does It Violate the Fifth

Amendment?, CRIMINAL JUSTICE, 27(4) (2013).

      In the instant case, there is little question that the devices are in fact owned by

the Defendant, or alternatively, he is at least the sole user. The electronic devices

were located, and ultimately removed, from the Defendant’s luggage, which was in

his possession during the course of an international flight. The Defendant was

detained immediately following his departure from the flight so there is little chance

the Defendant was able to clandestinely hide his ownership of the devices.

Furthermore, as seen in the video recordings of the interrogation, the Special Agents

made known to the Defendant that they were well aware of the information contained

on his electronic devices, including his emails, banking records, and WeChat.

[MVI_0022.MP4 at 00:51-05:10, 20:20-22:45, 28:48-29:15]. Even if there is debate

as to the specifics of what the agents knew at the time of the interrogation, “[t]here

is little question here but that the [G]overnment knows of the existence and location

of the computer’s files.” Fricosu, 841 F. Supp. at 1236. The “fact that [the

Government] does not know the specific content of any specific documents is not a

barrier to production.” Id. (citing Boucher, 2009 U.S. Dist. LEXIS 13006, *3).


                                          10
    Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 11 of 14




      Consequently, compelling the Defendant to produce the passwords to the

electronic devices seized incident to his arrest cannot be testimonial as there is no

conveyance of “some explicit or implicit statement of fact that certain materials

exist” on the devices. Doe, 670 F.3d at 1345. The Defendant’s Fifth Amendment

right against self-incrimination cannot possibly be violated through the tendering of

the passwords pursuant to the search warrants because 1) the electronic devices are

owned and used by the Defendant; 2) the special agents were aware of information

contained within the devices; 3) it is a foregone conclusion that the Defendant knows

the passwords to the devices he owns and operates, and; 4) valid search warrants

were issued for the devices and no search for information was done prior to the

authorization of the warrants. As such, any information derived from the searches of

the devices in question is unquestionably admissible.

      The case law clearly supports the United States’ position that regardless of the

Defendant’s consent, the information recovered from the electronic devices is

admissible as the production of the passwords could be compelled, thus giving the

United States access to the information within. The decryption of the electronic

devices cannot be testimonial in nature as it is a foregone conclusion the Defendant

knows the passwords to his own devices and “adds little or nothing to the sum total

of the Government’s information.” Fisher, 425 U.S. at 411. The devices are not

“useless” as the Defendant alleges as valid search warrants were issued thereby


                                         11
    Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 12 of 14




providing the agents opportunity to access the devices one way or another.

(Defendant’s Reply at 4). Furthermore, if the defendant had declined to provide the

passwords, the agents would have requested in the warrant for the password and

biometrics to be provided, which the United States believes the U.S. Magistrate

Judge would have authorized.

   III.   Conclusion

      As previously stated, the United States asserts that the Defendant intelligently

and voluntarily waived his rights and freely consented to the search of his electronic

devices. However, should the Court disagree, for the foregoing reasons, the United

States respectfully requests that the Court still find that suppression of evidence

derived from the Defendant’s electronic devices would be improper. Valid search

warrants were issued and, as a result of the search warrants, had the Defendant not

provided the special agents with the passwords to the devices, the electronics would

still have been accessible by compelling the Defendant to produce the passwords.

The United States further requests the Court find that compelling the Defendant to

decrypt his electronic devices in no way violates his Fifth Amendment right against

self-incrimination as tendering the passwords is not testimonial since it is a foregone

conclusion that the Defendant knows the passwords to his own devices.




                                          12
    Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 13 of 14




      The United States requests the Court deny the Defendant’s Motion to

Suppress in its entirety.


                                    Respectfully submitted,

                                    Jennifer Lowery
                                    Acting United States Attorney

                            BY:     /s/ S. Mark McIntyre
                                    S. Mark McIntyre
                                    Assistant United States Attorney

                                    /s/ Carolyn Ferko
                                    Carolyn Ferko
                                    Assistant United States Attorney

                                    John C. Demers
                                    Assistant Attorney General

                                    /s/ Matthew J. McKenzie
                                    Matthew J. McKenzie
                                    Trial Attorney
                                    U.S. Department of Justice National
                                    Security Division
                                    Counterintelligence & Export Control
                                    Section




                                      13
   Case 4:20-cr-00455 Document 49 Filed on 06/24/21 in TXSD Page 14 of 14




                         CERTIFICATE OF SERVICE

      I certify that the United States’ Response to Defendant’s Reply to the United

States’ Response to Defendant’s Motion to Suppress was served on counsel for the

defendant via e-mail on June 24, 2021.



                                              /s/ Carolyn Ferko
                                              Carolyn Ferko
                                              Assistant United States Attorney

                                              /s/ S. Mark McIntyre
                                              S. Mark McIntyre
                                              Assistant United States Attorney




                                         14
